Appeal by defendant, as limited by his motion, from four sentences of the Supreme Court, Richmond County, all imposed January 18,1980, upon his convictions of four counts of burglary in the third degree, upon his pleas of guilty, the sentences being concurrent terms of 0 to 4 years’ imprisonment, except that the sentence imposed under Indictment No. 344/79 was to be served consecutively to the other sentences. Sentences modified, as a matter of discretion in the interest of justice, by deleting the provision that the sentence under Indictment No. 344/79 be served consecutively to the other sentences and substituting therefor a provision that said sentence shall run concurrently with the other sentences. As so modified, sentences affirmed *643and case remitted to the Supreme Court, Richmond County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence imposed under Indictment No. 344/79 was excessive to the extent indicated herein. Cohalan, J. P., Margett, O’Connor and Weinstein, JJ., concur.